DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 7/22/2021.  
Claims 30-32 and 34 have been cancelled.  
Claim 46 has been amended.
Claims 1, 18, 37, 39-47 are pending.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. William English on 7/31/2021.
The application has been amended as follows: 
	In claim 31, line 3, delete “the cord” and replace with --the elongated cord--.


Allowable Subject Matter
Claims 1, 18, 37, and 39-47 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the art of record when considered alone or in combination neither anticipates nor renders obvious a system for supporting a head of a user comprising wherein the second end of the support bracket is deflectable from a rest position and configured to accommodate the user deflecting the user’s head forward when the rest member is worn yet is biased towards the rest position to provide the counterbalancing force, in combination with all other features recited in the claim.
Regarding dependent claims 18 and 47, they are allowed due to their dependencies on independent claim 1.
Regarding independent claim 37, the art of record when considered alone or in combination neither anticipates nor renders obvious a system for supporting a head of a user comprising a rail coupled to the band, and a clevis coupled to the second end of the support bracket to couple the headgear to the second end of the support bracket, the clevis slidable on the rail such that rotation of the head between left and right positions causes the clevis to slide along the rail without deforming the support bracket, in combination with all other features recited in the claim.
Regarding dependent claims 39-42 and 44-45, they are allowed due to their dependencies on independent claim 37.
Regarding independent claim 43, the art of record when considered alone or in combination neither anticipates nor renders obvious a system for supporting a head of a user comprising a clip configured to be coupled to the band of the headgear, the clip carrying a rail; 
Regarding independent claim 46, the art of record when considered alone or in combination neither anticipates nor renders obvious a system for supporting a head of a user comprising an elongate cord coupled between the second end of the support bracket and the clevis, the elongate cord comprising an elastic structure to provide the counterbalancing force,in combination with all other features recited in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMTU T NGUYEN/Examiner, Art Unit 3786